Citation Nr: 0915528	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-24 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Puget Sound Health Care System 
in Seattle, Washington


THE ISSUE

Entitlement to reimbursement for certain non-VA prescriptions 
over a period from January 2003 through December 2003, 
totaling $741.69. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from July 1960 through January 
1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from July 2004 and September 2004 decisions by the 
above Department of Veterans Affairs (VA) Health Care System 
(HCS), which constitutes the agency of original jurisdiction 
(AOJ) in this matter, as well as Fee Service controlled 
correspondence dated in May 2006 and November 2006.  These 
determinations denied reimbursement for prescription drug 
expenses at private pharmacies between January 2003 and 
December 2003.  

In November 2008, the Veteran testified before the 
undersigned at a video conference hearing conducted between 
the Seattle, Washington RO, and the Board's offices in 
Washington, DC.  


FINDINGS OF FACT

1.  Between January 2003 and December 2003, the veteran 
filled prescriptions at private pharmacies at a total cost to 
him of $741.69.

2.  The Veteran did not make any effort to fill the 
prescriptions at issue through the VA Health Care System or 
at a VA pharmacy; the prescriptions were written by private 
physicians.
 
3.  The Veteran does not contend, and the evidence does not 
show, that the veteran's medical condition for which he 
received the prescriptions at issue between January and 
December of 2003 were of an emergency nature necessitating 
his prompt filling of those prescription at a non-VA pharmacy 
because delay associated with going to a VA pharmacy to seek 
to fill those prescriptions would have been hazardous to his 
life or health .  


CONCLUSION OF LAW

The criteria for reimbursement for non-VA pharmaceutical 
expenses associated with the privately-filled pharmacy 
prescriptions at issue between January 2003 and December 
2003, at a total cost of $741.69, have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008).

The Secretary has issued implementing regulations, setting 
out specific duties for notifying and assisting claimants in 
developing evidence.  38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) 
(2008).  Those regulations, however, and particularly as to 
notice obligations, are applicable only to claims governed by 
38 C.F.R. Part 3; thus, they do not apply to this case, in 
which the governing substantive regulations reside in Part 17 
of title 38, Code of Federal Regulations.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001) (Supplementary Information:  
Scope and Applicability).  

Basic due process does, of course, apply in any VA claim, and 
in this regard the Board notes that the November 2006 
statement of the case (SOC), sent to the Veteran in the 
course of his appeal, documents the private prescriptions for 
which reimbursement was denied, as well as the communications 
which notified of these denials.  The VA Puget Sound Health 
Care System (VAPSHCS) sent an SOC responsive to communication 
from the Veteran disagreeing with the refusal of 
reimbursement for private prescriptions.  By his VA Form 9 in 
August 2007 the Veteran requested a Board hearing to address 
his claim, and he was duly afforded a video conference 
hearing before the undersigned in November 2008.  The Veteran 
waived RO consideration of additional evidence submitted at 
that video conference hearing, prior to Board adjudication.  

In light of the above, the Board finds that even if the 
provisions of 38 U.S.C.A. § 5103(a) are applicable to this 
appeal, the Veteran through his statements and his testimony 
has demonstrated actual knowledge of the information and 
evidence necessary to substantiate his claim.  At his hearing 
in particular the Veteran evidenced knowledge of the law and 
regulations at issue, and of how the facts of his case 
related to the applicable law and regulations.

As to any duty to assist the Veteran, including under 
38 U.S.C.A. § 5103A, the record reflects that all pertinent 
records identified by the Veteran have been obtained.  Due 
process has effectively been fulfilled in this case.  


II.  Claim for Reimbursement for Prescriptions

Guidelines relevant to obtaining prescription medications are 
found in VA Manual M-1, Part 1.  These guidelines in part 
stipulate that prescriptions may be filled by VA pharmacies 
based on local formularies (Paragraphs 16.64(b), 16.65).  
Paragraph 16.65(a) provides that VA clinics will determine 
whether the prescriptions will be filled in the pharmacy, 
whether the veteran is authorized to fill such on his own on 
an emergent basis, and whether one-time prescriptions may be 
filled on a fee basis.  Paragraph 16.65(b)(1) stipulates that 
"VA pharmacies will be used for filling of staff and non- 
emergent fee-basis physicians' and dentists' prescriptions to 
the extent practical, consistent with the needs and best 
interests of patients and which can be provided more 
economically by the VA.  This is applicable particularly to 
prescriptions for stabilized conditions or those of a 
recurring nature (such as those for chronic patients treated 
with the same drug from month to month) in which the 
patient's medication needs can be determined sufficiently in 
advance to provide for uninterrupted prescription services 
from a VA pharmacy."

M-1, Part I, paragraph 18.76(d) provides that fee-basis 
prescriptions will only be filled with VA formulary 
medication and that any prescriptions presented to the VA 
pharmacy for medications that are not on the VA formulary, 
and for which no request to deviate from the use of the VA 
formulary was received, will be reviewed by the Chief, 
Pharmacy Service, who will then contact the private, fee- 
basis physician concerning substitution with a VA formulary 
medication.

M-1, Part I, Paragraph 18.71 provides for reimbursement where 
veterans have paid for medications with their own funds "for 
prescriptions needed for prompt treatment of service-
connected or other approved disabilities when such medication 
was not immediately available from a VA pharmacy or 
participating pharmacy."

Legislation providing for medical treatment benefits for 
veterans, to include the above, contemplates that government 
facilities, which are especially maintained for that purpose 
at considerable expense, shall be used to the fullest extent 
possible.  See 38 U.S.C.A. § 1703 (West 2002).

The Veteran has not contended, and the evidentiary record 
does not otherwise reflect, that the Veteran's prescriptions 
for which reimbursal is sought in this case were for 
emergency or emergent medical conditions, and hence 
reimbursal on that basis is not warranted.  38 U.S.C.A. §§ 
1703, 1725, 1728; 38 C.F.R. §§ 17.54, 17.120, 17.1000-1003.  

The record reflects that the Veteran seeks reimbursement for 
prescriptions filled through private pharmacies between 
January 2003 and December 2003, with a total combined cost to 
the Veteran for these medications of $741.69, for which 
reimbursement was refused based on these prescriptions not 
being on the payable list.   These prescriptions for which 
reimbursal was refused are the ones at issue in this case.  
Other privately filled prescriptions were reimbursed in full 
by VA, including during the period in question, and those 
reimbursed prescriptions are not the subject of appeal, 
though the record reflects that those prescriptions were 
reimbursed based either on their association with emergent 
conditions, or based on unavailability of those prescriptions 
through the VA pharmacy.  

The November 2006 SOC informs of the non-reimbursements at 
issue in this case, inclusive of a July 26, 2004 invoice 
approving reimbursal for two prescriptions but denying 
reimbursal for the balance of submitted prescriptions; and 
controlled correspondence dated May 23, 2006, informing that 
Fee Services was not able to reimburse the Veteran for 
prescriptions filled in the community, due to availability of 
the prescriptions at the VA pharmacy. 

The Veteran has endeavored to provide, in testimony before 
the undersigned in November 2008, an explanation for his 
receipt of prescription medications through private sources 
and why he was unable to obtain these prescriptions through 
VA sources, and/or why he believes that he should receive 
reimbursement for these prescriptions.  Ultimately, however, 
the Board herein finds that the record does not support VA 
reimbursal for these prescriptions.  

The Veteran testified that he received private medical or 
surgical treatment due to a backlog at a VA facility, and 
that some medications were privately "issued" to him 
(hearing transcript, p. 4) as associated with that non-VA 
treatment.  He added that he was using his fee basis card 
when he received that medication.  He further contended that 
he tried to get medication through VA, but they did not have 
it because it was out of stock.  The Veteran's representative 
clarified at the hearing that the Veteran could not obtain 
medications from VA and so had to obtain them privately, but 
that he was able to obtain them from VA at a later time.  The 
representative further explained that while in the Veteran's 
case his circumstances "may or may not have been life 
threatening" he obtained medications privately when they 
were not available through VA, and when they later were 
available through VA "in good faith he immediately switched 
over [to VA medications]." (hearing transcript, p. 11)  

Also in testimony, the Veteran addressed the general case 
where a generic medication might not be suitable for a 
particular individual, and he in effect complained that some 
medications from VA were generic medications.  However, the 
Veteran did not testify that he himself had tried a 
medication offered by VA but found it to be ineffective or to 
disagree with him, and that this was the basis for any 
reimbursement sought as part of this claim on appeal.  Hence, 
such a basis for reimbursal, howsoever practical, is not at 
issue in this case.  

That the Veteran received VA reimbursal for non-VA medical 
care or that he was using a VA fee-basis card for that non-VA 
care when he was prescribed medications privately, ultimately 
is also immaterial to the question of whether he should be 
reimbursed for the costs of the private prescriptions he 
filled privately.  

While the Veteran has contended that he tried to obtain 
medication from VA before obtaining it privately for the 
prescriptions at issue, he has provided no proof to support 
that contention.  There are no VA treatment or pharmacy 
records reflecting that the Veteran visited either a VA 
clinic or other treatment facility or pharmacy and sought 
these prescriptions before filling them privately, or that 
these prescriptions could not be filled by a medication on 
the VA formulary or otherwise by the VA pharmacy.  When asked 
at the hearing when medications he had sought had become 
available at VA, he was unable to give a point in time, 
stating that the situation occurred over a period of three 
years.  (hearing transcript, p. 12)  The record as a whole 
provides no evidence to support or elucidate this contention 
as being supportive of the Veteran's prescription 
reimbursement claim.  

The record contains VA Fee Service documents approving 
reimbursal for some prescriptions, including notably a 
document dated August 2, 2004, in which eighteen 
prescriptions dated between January 2003 and December 2003 
are approved for reimbursal.  Thus, over the same time 
interval as the prescriptions at issue for which the Veteran 
claims reimbursal, the Veteran did receive reimbursal for 
privately filled prescriptions which the VA Pharmacy Service 
(VAPS) of the VA Puget Sound Health Care System (VAPSHCS) 
found met the criteria for reimbursement.  Hence, the 
Veteran's testimony to the effect that he sought 
reimbursement for those instances when he could not obtain 
prescriptions from the VA pharmacy but received no 
reimbursement is not supported by the administrative 
evidence.
 
A July 2004 VA Fee Service invoice dated and signed in July 
2004, informed of non-reimbursement for eight prescriptions 
totaling $160.61, based on their not being on the payable 
list.  The invoice also informed of two prescriptions, 
totalling $29.48, for which full reimbursement was approved.  

A September 2004 letter from VAPSHCS informs the Veteran of 
denial of reimbursals for a total of $160.61, for eight non-
VA pharmacy prescriptions, based on their being recurring 
medications.  The VAPSHCS did approve $29.48 in prescriptions 
reimbursement.  The letter informed the Veteran that the VAPS 
at VAPSHCS provides all medications unless prescribed for an 
"emergent condition," and that in the case of an emergent 
condition, where use of the VAPS is not feasible, the VAPSHCS 
could approve a 15-day supply.  

The September 2004 letter from the VAPSHCS was in reply to a 
request for reimbursal sent by the Veteran dated in May 2003, 
wherein the Veteran informed simply that he had run out of 
medications.  VA law does not recognize simply running out of 
medications, without greater medical exigence, as a basis for 
filling a prescription privately with VA reimbursal.  VA 
Manual M-1, Part 1, Paragraphs 16.64(b), 16.65. 

A VA Fee Services Report of Contact, VA Form 119, dated May 
24, 2006, informs, pertinently, as follows: 

[The Veteran] has continued to use a community 
pharmacy to fill his prescriptions.  [The Veteran] 
is aware of the fact that VAPSHCS Pharmacy carries 
his medication and can fill his prescriptions.  
[The Veteran] has been informed that we will not 
pay for his medication in the community.  He is 
aware of the steps he needs to take to ensure he 
gets his medication from VAPSHCS.  We do not have 
any authority to pay the community to provide 
medications available through VAPSHCS.  [The 
Veteran] has been given this information and we 
will continue to serve his needs in the future.  

This Report of Contact thus succinctly supports several 
points:  the Veteran was aware of the need to seek VA 
formulary medications from VA; he was aware that medications 
he was taking were available through VA; he was aware that VA 
could not reimburse him for medications available through VA 
that he obtained from privately; and he obtained medications 
privately despite this knowledge.  These points are supported 
by prior correspondence to the Veteran, including the above-
noted September 2004 letter from the VAPSHCS.  This Report of 
Contact is documentation of the administrative findings in 
this case, of availability of VA medications and the 
Veteran's obtaining private medications despite his awareness 
of their availability through VA and that he would not be 
reimbursed for obtaining the medications privately.  For the 
unreimbursed privately obtained prescriptions the subject of 
this appeal, the Veteran has not provided contrary evidence 
beyond his unsubstantiated assertions of unavailability 
through VA.  

The November 2006 SOC enumerates all the prescriptions 
obtained by the Veteran from non-VA pharmacies for which he 
seeks reimbursal, dated between January 2003 and December 
2003, and totaling $741.69.   Notifications of Fee Service 
non-reimbursal for prescriptions are noted in the SOC.

The Veteran contends in testimony that the prescriptions the 
subject of this appeal which he sought were unavailable from 
VA or out of stock at VA and hence he was forced to obtain 
the prescribed medications from private sources.  However, 
again, he has provided no proof of the prescribed medications 
in question (or their VA formulary equivalent) being out of 
stock at VA or unavailable at VA, and there are no VA records 
reflecting this.   To the contrary, the administrative 
evidence is to the effect that the Veteran failed to seek 
from VA either the medication prescriptions in question, or 
prior authorization for filling the prescriptions from 
private sources.  As already noted, the administrative 
evidence also does not indicate that any prescription for 
which reimbursal was denied was for an emergent condition, 
and the Veteran has neither contended nor provided evidence 
to support that prescriptions for which reimbursal was 
refused were for emergent conditions.  

The Veteran has simply not provided the requisite evidence to 
support his claim under VA law, and the evidentiary record is 
otherwise against the claim.  Applicable VA law is explicit.  
The Veteran has presented no evidence that he sought his 
claimed prescriptions first at a VA medical facility or 
pharmacy, or that he sought approval from a VA pharmacy for 
one-time prescriptions on an emergency basis, to be filled on 
a fee basis, as would be required for reimbursal.  VA Manual 
M-1, Part 1, Paragraph 16.65(a).  The Veteran has also not 
established that it was not practical to fill the 
prescriptions at the VA pharmacy, whereas the law requires 
that they be so filled to the extent practical.  VA Manual M-
1, Part 1, Paragraph 16.65(b)(1).  The record reflects no 
requisite determinations by the VA clinic or VA pharmacy or 
the Chief, Pharmacy Service, that medications not on the VA 
formulary were required in the Veteran's case for these 
prescriptions, or that these prescribed medications for the 
Veteran were immediately necessary and not immediately 
available from a VA pharmacy or participating pharmacy.  The 
Veteran has also not presented evidence of a need for prompt 
treatment with medication that was not immediately available 
from a VA pharmacy or participating pharmacy.  VA Manual M-1, 
Part 1, Paragraph 18.71.  The Veteran's generalized 
statements regarding filling prescriptions as part of 
privately received treatment, and of general cases of 
incompatibility of some medications on the VA formulary 
(without any evidence provided of actual incompatibility in 
the Veteran's case), simply do not support private 
prescription reimbursement under VA law.  

The absence of any documentation of the Veteran having 
attempted to fill these prescriptions at a VA pharmacy 
outweighs the Veteran's contentions to the contrary.  The law 
presumes the regularity of the administrative process "in 
the absence of clear evidence to the contrary." Crain v. 
Principi, 17 Vet. App. 182, 190 (2003); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (quoting Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992)).  That presumption is applicable 
in this case with regard to the filling or processing of 
prescriptions sought at the VA pharmacy and their 
documentation, and for written notification of the 
unavailability of prescriptions, or referral to obtain the 
prescription from a private source on a fee-basis, pursuant 
to VA Manual M-1, Part 1, Paragraphs 16.65(a), (b)(1), and 


Paragraph 18.76(d).  The Veteran has presented no clear 
contrary evidence to rebut that presumption on these issues.  

With the administrative evidence consistently against the 
claim, and the absence of any corroborating evidence in 
support of the Veteran's contentions and testimony, the 
preponderance of the evidence is against the claim for 
reimbursal for costs of the prescriptions at issue between 
January and December of 2003, with a total cost of $741.69, 
and, therefore, the benefit-of-the-doubt doctrine does not 
apply.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Reimbursement for costs of the prescriptions at issue between 
January and December of 2003, with a total cost of $741.69, 
is denied. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


